[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: MOTION FOR CONTEMPT
The plaintiff filed a motion for contempt post judgment dated March 10, 1999. After hearing testimony and an examination of the CT Page 4460 records in this matter, it is clear that the defendant is presently in arrears for child support in the amount of $17,526 pursuant to an order of this Court entered on December 22, 1998 for child support due up to said date. In addition thereto, on December 22, 1998, the Court ordered the defendant to continue to pay $525 per week on a weekly basis for child support. The above orders were based on a judgment of dissolution entered in the New York Supreme Court. As of the date of this judgment, the defendant is default in the total sum of $24,107. For the reasons set forth in Memorandum of Decision Re: Motion for Modification (109), it is the Court's finding that the defendants actions in violating the Court's orders were not wilful.
The motion for contempt is denied.
Owens, J.